 In theMatter of SAN-EQUIP, INC.andINTERNATIONAL ASSOCIATIONBRIDGE STRUCTURALORNAMENTAL - IRONWORKERSLOCAL UNIONNo. 612Case No. R-4246.-Decided September 26, 1912Jurisdiction:sanitary and heating equipment manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusalto accord petitioner recognition until certified by the Board; electionnecessary.%Unit Appropriate for Collective Bargaining:production and maintenance em-ployees at one of Company's plants, excluding salaried supervisory employees,clerical employees (including draftsmen), truckmen, and plant protection menMr. Harley J. Crane by Fraser Brothers, Henry S. Fraser,of Syra-cuse, N. Y., for the Company.Mr. George S. Cooper,of Syracuse, N. Y., for the Union.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION AND ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Association Bridge Struc-tural Ornamental Iron Workers Local Union No. 612, herein called theUnion, alleging that a question affecting commerce had arisen concern-ing the representation of employees of San-Equip, Inc., Syracuse, NewYork, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before Peter J.Crotty; Trial Examiner.Said hearing was held at Syracuse, NewYork, on August 29, 1942.The Company and the Union appeared,participated, and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.The Companyfiled a brief which the Board had duly considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYSan-Equip, Inc., is a New York corporation with its office and plant,the only one involved in this proceeding, located at Syracuse, New44 N. LR. B., No. 95524 SAN-EQUIP, INC.525.York, where the Company is engaged in the manufacture of sanitaryand heating equipment to be used in connection with dwellings. SinceAugust 4, 1942, the Company has been in the process of convertingits plant with a view to the production of war materials.During theperiod from August 1, 1941 to July 31, 1942, the Company ,used at its'Syracuse, New York, plant, raw materials to the value of at least$450,000, of which at least 50 percent i;epresents shipments made tothe Syracuse plant from points outside the State of New York. Dur-ing the same period, the Company manufactured at its Syracuse plantfinished products to the value of at least $900,000, of which at least50 percent was shipped to points outside the State of New York. TheCompany admits that it is engaged in commerce within the meaning ofthe National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternationalAssociationBridgeStructuralOrnamental IronWorkersLocal Union No. 612, is a labor organization affiliated withthe American Federation of Labor.III.TIIE QUES1ION CONCERNING RLPRESENTATTONOn or about July 2, 1942, the Union requested recognition froin theCompany.The Company, howeyer; declined to recognize or bargainwith the Union until after the question of representation had been,determined by the Board.At the hearing, the Company moved that the petition be dismissedupon the following grounds : (1) that according to the constitutionof the Union, it cannot admit to membership the employees of, theCompany listed in the petition; (2) that there had been noprima facieshowing of a substantial number of employees in the appropriate unit;or submitted to the Company for examination. The Trial Examinermade no ruling but referred the motion to the Board.With respect to the first ground set forth by the Company in itsmotion, we find it unnecessary to decide the question therein raised forthe reason that it is immaterial to the present decision whether or notthe employees of the Company are eligible 'to membership in theUnion.'The second ground urged by the Company, namely, the asser-tion that the Union has failed to makea prima facieshowing of a sub-stantial number of employees in-the appropriate unit, is fully met bythe report of the Field Examiner. which Was admitted in evidenceand shows that the' Union represents a substantial number of -em-ISeePuebloGas C 'FuelCo v. NationalLaborRelationsBoat d(C. CA. 10) 1941, 118Fed (2d) 304 and cases citedtheiein 526DECISIONS OF NATIONAL LABOR RELATIONS BOARD,,ployees in the unit hereinafter found appropriate.2The third andlastground urged by the Company in its motion, namely, that no mem-bership applications had been offered in evidence or submitted to theCompany for examination, has frequently been rejected in view of thesettled policy of the Board, in the interest of preventing possible un-fair labor practices, not to require unions to offer their membershipcards in evidence, or otherwise to disclose to the Company the namesof ` employees who are members of labor organizations.3The Com-pany's motion to dismiss the proceeding is accordingly denied.We find that a question' affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with the request of the Union to which theCompany makes, no objection, that all production and maintenanceemployees at the 'Syracuse plant of the Company, excluding salariedsupervisory employees, clerical employees (including draftsmen),truckmen and plant protection men, constitute a unit appropriatefor the purposes 'of collective bargaining within the meaning ofSection 9 (b) of the Act.V. THE DETERIITNATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas" arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-2The Field Examiner reported that the Union had presented 58 signed cards, of which 44represented paid-up'members ; that of the 58 cards 17 were dated June 1942, 40 dated July1942,and 1 undated;that 48 of the 58 cards had signatures which appeared to be genuine ;that no check of the names had been made against the pay roll for the reason that theCompany, though requested to furnish a pay roll,had not done so up to the time the state-ment was made.The Company's contention that the Union has failed to make a substantial showing isbased upon the erroneous assumption that authorization or membership cards are requiredto establishprima facieproof that a labor organization represents a certain number ofemployees of the Company.However, as we have frequently stated, authorization or mem-bership cards are required not as proof-of the precise number of employees who desire tobe represented by a labor organization,or as a basis for the determining the appropriaterepresentative, but simply to provide a reasonable safeguard against the indiscriminateinstitution of representation proceedings by 'labor organizations which might have littleor no membership in the unit claimed to be appropriate. SeeMatter of H. G. Hill ,Stores,Inc.WarehouseandLocal 2-7, International Longshoremen's and Warehousemen'sUnion,affiliated with the c I.0, 39 N.L R B 874. Moreover,the piopriety of receiving inevidence the report on claims' concerning authorization is not affected by the fact thatthe Board'sRegional Director or Field Examiner has made no check of the membershipcards against pay-roll records of the CompanySee Matter ofInter lake Iron CorporationandLocal Union 1657,SteelWorkers Organizing Committee C I.0., 38 N L R. B. 139i SeeMatter of H. O Hill Stores,Inc.WarehouseandInternational Longshoremen's andWarehousemen's Union,39 N. L.R B 874;Matter of It IISiskin J Sons andSteelWorkersOrganizing Committee,41 N. L. R. B. 187 SAN-EQUIP, INC.527roll period immediately preceding the date ofthe Direction of Elec-tion herein,subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,and pursuant to Article III, Section 8, of National Labor`Relations Board Rules and Regulations-Series 2, as amended, it ishereby-DIRECTEDthat,as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with San-Equip, Inc.,Syracuse,New York, an election by secret ballot shall be conductedas early as possible but not later than thirty(30) days from the dateof'this Direction,under the direction and supervision of the-RegionalDirector for the Third Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III; Sec-tion 9, of said Rules and Regulations,among the employees in the unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including any such employees who did not workduring said pay-roll-period because they were ill or on vacation or in the active militaryservice or training of the United States,or temporarily laid off, butexcluding any who have since quit or been discharged for cause,, todetermine whether or not they desire to be represented by Interna-tional Association Bridge Structural Ornamental Iron Workers LocalUnion No. 612, affiliated with the American Federation of Labor,,.for'the'purposes of collective bargaining.MR.WM. M.LEISERSON took no part in the consideration of theabove Decision and Direction of Election.